OPINION OF THE COURT
LARRY SEIDLIN, Circuit Judge.
THIS CAUSE, having come on to be heard on Thursday, July 19, 1990, for oral argument on the Appeal filed by Plaintiffs/Appellants, LAUDERDALE INVESTMENTS, LTD., and AMERICAN PARKS, LTD., and the Court having reviewed the initial brief filed by Plaintiffs/Appellants, having heard argument of counsel for Plaintiffs/Appellants, having noted that Defendants/Appellees, GEORGE ROGERS and NELL ROGERS, did not file an Answer Brief or appear at oral argument, and being otherwise fully advised in the premises, it is hereby
*22ORDERED AND ADJUDGED
1. That the County Court erred by not determining and awarding Plaintiffs/Appellants, LAUDERDALE INVESTMENTS, LTD., and AMERICAN PARKS, LTD., their reasonable attorney’s fees and costs incurred in connection with the county court eviction action and further requiring Defendants/Appellees, GEORGE ROGERS and NELL ROGERS, to deposit said amount of reasonable attorney’s fees and costs into the Court Registry or be evicted, all of which is required by Florida Statutes, Section 723.061(l)(a).
2. That the final judgment of the County Court dated February 2, 1990, specifically Paragraph five (5) of said February 2, 1990 Final Judgment, is reversed and the above-styled cause is remanded to the County Court to determine and award Plaintiffs their reasonable attorney’s fees and costs incurred in connection with the County Court eviction action and the appeal of same in the above-styled cause and to further require Defendants/Appellees, GEORGE ROGERS and NELL ROGERS, to deposit the amount of reasonable attorney’s fees and costs determined and awarded by the County Court to Plaintiffs/ Appellants, within a date certain or be subject to eviction as provided in Florida Statute Section 723.061(l)(a).
DONE AND ORDERED in Ft. Lauderdale, Broward County, Florida this 27th day of July, 1990.